HALL, Judge,
specially concurring.
¶ 31 I agree with the majority that the trial court did not err by denying Stanley’s motion to suppress. I write separately because I conclude that Stanley’s request to speak to an attorney was a “failure to expressly agree to the test” and was therefore “deemed a refusal” pursuant to A.R.S. § 28-1321(B), thus authorizing Officer D.K. to seek a search warrant pursuant to § 28-1321(D)(1).
*260¶ 32 A person who operates a motor vehicle in Arizona “gives consent ... to a test or tests of the person’s blood, breath, urine or other bodily substance for the purpose of determining alcohol concentration” if arrested for DUI. A.R.S. § 28-1321(A). Under § 28-1321(B), an arrested person has two choices when requested by a law enforcement officer to submit to one or more of the tests prescribed by § 28-1321(A). First, the person may consensually submit to the test or tests designated by the officer. Second, the person may withhold consent by not expressly agreeing to, and successfully completing, the designated test. Pursuant to subsection B, such a circumstance is treated as a refusal. In that event, “[t]he test shall not be given, except as provided in section 28-1388, subsection E or pursuant to a search warrant.” A.R.S. § 28—1321(D)(1). As the majority notes, the ability of a law enforcement officer to obtain a search warrant compelling an arrested person to submit to a test constitutes a change from the law prior to 1990, which provided that if a person refused to submit to the designated test, “none shall be given.” See A.R.S. § 28-691(D) (1989). Thus, an arrested person can no longer thwart a DUI investigation by simply refusing to submit to a test.
¶ 33 Given that an arrested person is no longer statutorily enabled to prevent a test from being administered by withholding consent, the majority goes astray, when it asserts, supra ¶ 24, that “[t]he right to speak to an attorney prior to deciding whether to submit to a test ... is a guaranteed constitutional right.” In my opinion, Kunzler and Juarez, properly understood, do not support such a broad assertion. Both of those cases were decided under the prior statutory scheme and involved scenarios in which ar-restees could have contacted an attorney without interfering with the ongoing investigations. For example, in Kunzler, the police officer refused defendant’s multiple requests to speak with an attorney after being advised of the implied consent law and during an hour-long delay while the portable intoxilyzer unit was warming up. 154 Ariz. at 569, 744 P.2d at 670. Likewise, in Juarez, the court held that the defendants should have been given the opportunity to contact an attorney during the statutory twenty-minute observation period before the intoxilyzer test could be administered. 161 Ariz. at 81, 775 P.2d at 1145. Taken collectively, these and other cases stand for the rather un-extraordinary proposition that law enforcement authorities may not hinder access between a person accused of a crime and that person’s lawyer unless doing so would disrupt an ongoing investigation. Id.; Kunzler, 154 Ariz. at 569, 744 P.2d at 670. But neither of these cases nor the right to consult with counsel granted Stanley by Arizona Rule of Criminal Procedure 6.1(a)—a right which Officer D.K. did not prevent Stanley from exercising — necessarily implies the existence of a constitutional right to consult with counsel before the state may treat non-submission as a refusal. Indeed, under the current statutory scheme, the very act of non-submission, however manifested, delays the investigation.
¶ 34 Moreover, as a practical matter, the police officer here was going to obtain a sample of Stanley’s blood, be it eonsensually or via a search warrant authorization. Therefore, even assuming that Stanley’s Rule 6.1(a) right to counsel was somehow violated, the requisite “nexus” between the violation and the evidence seized before suppression is an appropriate remedy was lacking. State v. Moody, 208 Ariz. 424, 446, ¶ 67, 94 P.3d 1119, 1141 (2004). As in Moody, “the physical evidence was seized pursuant to a valid warrant, and the sample[ ] would have been collected whether or not [Stanley] had an opportunity to speak with an attorney.” Id. Therefore, the required nexus between the violation and the seizure is absent, and the federal exclusionary rule would not require suppression of the blood-alcohol evidence.2 *261See Nix v. Williams, 467 U.S. 431, 447, 104 S.Ct. 2501, 81 L.Ed.2d 377 (1984).
¶ 35 In summary, I would hold, as did the superior court, that Stanley’s failure to expressly agree to submit to the designated test constituted a refusal and authorized the officer to seek a search warrant compelling Stanley to provide a blood sample. Further, I do not interpret A.R.S. § 28-1321(D)(1) as requiring that the search warrant application set forth the fact of refusal in the affidavit. For the reasons stated, I agree with the result reached by the majority.

. The court distinguished the DUI line of cases on which Stanley relies by noting that “these DUI cases establish the required nexus between the violation and remedy: Denial of counsel may deprive a defendant of an opportunity to obtain exculpatory evidence and therefore justifies suppression of evidence.” Moody, 208 Ariz. at 447, ¶ 69, 94 P.3d at 1142 (citing McNutt v. Superior Court, 133 Ariz. 7, 10, 648 P.2d 122, 125 (1982)). This distinction is inapplicable to Stanley’s situation because she was not prevented from communicating with counsel and was not deprived of the opportunity to obtain exculpatory evidence. In any event, her attorney advised her to refuse *261to submit to a blood draw without a search warrant.